                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                             CASE NO.

VICTOR ARIZA,

       Plaintiff,

vs.


J CHOO USA, INC.,
a foreign for-profit corporation,

      Defendant.
_____________________________/

                                           COMPLAINT

       Plaintiff VICTOR ARIZA, through undersigned counsel, sues Defendant, J CHOO USA,

INC., a foreign for-profit corporation, and alleges as follows:

       1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

Americans with Disabilities Act, 42 U.S.C. §§12181-12189 (“ADA”), as amended, and 28 C.F.R.

Part 36. This is also an action for declaratory and injunctive relief to prevent discrimination which

includes equal access to internet Website for services to order and secure information about

Defendant’s stores online. This is also an action for declaratory and injunctive relief to prevent the

continuing act of trespass against the Plaintiff’s personal property (her personal computer), and for

compensatory damages to Plaintiff for such trespass. Remedies provided under common law for

trespass are not exclusive and may be sought in connection with suits brought under the ADA.

       2.      This Court has jurisdiction over this case based on federal question jurisdiction, 28

U.S.C. §1331 and the provisions of the ADA. Plaintiff seeks declaratory and injunctive relief
pursuant to 28 U.S.C. §§ 2201 and 2202. In addition, this Court has supplementary jurisdiction

over Plaintiff’s common law tort claim pursuant to 28 U.S.C. §1367.

       3.      Venue is proper in this Court as all actions complained of herein and injuries and

damages suffered occurred in the Southern District of Florida.

       4.      Plaintiff VICTOR ARIZA is a resident of Miami-Dade County, Florida, is sui juris,

and is disabled as defined by the ADA and ADA Amendments Act of 2008, 42 U.S.C. §12101

(“ADAAA”).

       5.      Plaintiff is and at all relevant times has been visually disabled in that he suffers

from optical nerve atrophy, a permanent eye disease and medical condition that substantially and

significantly impairs his vision and limits his ability to see. Plaintiff thus is substantially limited

in performing one or more major life activities, including, but not limited to, seeing and accurately

visualizing his world and adequately traversing obstacles. As such, he is a member of a protected

class under the ADA, 42 U.S.C. § 12102(1)-(2), the regulations implementing the ADA set forth

at 28 CFR §§ 36.101, et seq., and in 42 U.S.C. §3602(h).

       6.      Because he is visually disabled, Plaintiff cannot use his computer without the

assistance of appropriate and available screen reader software.

       7.      Defendant is a foreign for-profit corporation authorized to do business and doing

business in the State of Florida. Defendant owns and operates a nationwide chain of over 150

retail stores selling to the public men’s and women’s shoes, handbags, bridal collections, and

accessories, including the store Plaintiff intended to patronize at 19501 Biscayne Booulevard,

#531, Miami, Florida.




                                                  2
       8.      Plaintiff’s visual disability limits him in the performance of major life activities,

including sight, and he requires assistive technologies, auxiliary aids and services for effective

communication, including communication in connection with his use of a computer.

       9.      Plaintiff frequently accesses the internet.      Because he is significantly and

permanently visually disabled, in order to effectively communicate and comprehend information

available on the internet and hereby access/comprehend Websites, Plaintiff uses commercially

available screen reader software to interface with the various Websites.

       10.     At all times material hereto, Defendant was and still is an organization that owns

and operates a chain of public men’s and women’s shoes, handbags, bridal collections and

accessories stores selling merchandise under the brand name “Jimmy Choo”. Each Jimmy Choo

store is open to the public. As the owner and operator of these retail stores, Defendant is defined

as a place of “public accommodation" within meaning of Title III because Defendant is a private

entity which owns and/or operates “[A] bakery, grocery store, clothing store, hardware store,

shopping center, or other sales or rental establishment,” per 42 U.S.C. §12181(7) (E) and 28 C.F.R.

§36.104(2).

       11.     Because Defendant is a store open to the public, each of Defendant’s physical stores

is a place of public accommodation subject to the requirements of Title III of the ADA and its

implementing regulation; 42 U.S.C. §12182, §12181(7)(E), and 28 C.F.R. Part 36.

       12.     Defendant controls, maintains, and/or operates an adjunct website called

https://us.jimmychoo.com/en/home (hereinafter the “Website”). One of the functions of the

Website is to provide the public information on the various locations of Defendant’s stores that

sell its merchandise throughout the United States and within the State of Florida. Defendant also

sells to the public its merchandise and goods through the Website.



                                                 3
       13.     The Website also services Defendant’s physical stores by providing information on

its available products and branded merchandise, tips and advice, editorials, sales campaigns,

events, and other information that Defendant is interested in communicating to its customers.

       14.     Because the Website allows the public the ability to locate Defendant’s physical

stores, purchase merchandise from Defendant that is also available for purchase in its physical

stores, and sign up for an electronic emailer to receive offers, benefits, exclusive invitations, and

discounts for use in the physical stores, the Website is an extension of, and gateway to, Defendant’s

physical stores. By this nexus, the Website is characterized as an intangible service, privilege and

advantage provided by a place of public accommodation as defined under the ADA and thus an

extension of the services, privileges and advantages made available to the general public by

Defendant through its brick and mortar locations and businesses.

       15.     Because the public can view and purchase Defendant’s merchandise that is also

offered for sale by Defendant in its physical stores and sign up for an electronic emailer to receive

offers, benefits, exclusive invitations, and discounts for use in the physical stores, the Website is

an extension of, and gateway to, the physical stores, which are places of public accommodation

pursuant to the ADA, 42 U.S.C. § 12181(7) (E). As such, the Website is an intangible service,

privilege and advantage of Defendant’s brick and mortar store locations that must comply with all

requirements of the ADA, must not discriminate against individuals with visual disabilities, and

must not deny those individuals the same full and equal enjoyment of the services, privileges and

advantages afforded to the non-disabled general public both online and in its physical stores.

       16.     At all times material hereto, Defendant was and still is an organization owning and

operating the Website. Since the Website is open to the public through the internet, by this nexus

the Website is an intangible service, privilege and advantage of Defendant’s brick and mortar



                                                 4
stores that must comply with all requirements of the ADA, must not discriminate against

individuals with visual disabilities, and must not deny those individuals the full and equal

enjoyment of the services, privileges and advantages afforded to the non-disabled public both

online and at the physical store. As such, Defendant has subjected itself and the Website to the

requirements of the ADA.

       17.     Plaintiff is and has been a customer who is interested in patronizing, and intends to

patronize in the near future once the Website’s access barriers are remvoed, Defendant’s physical

stores (including the store located at 19501 Biscayne Boulevard, Aventura, Florida), and to also

search for brick and mortar store locations, check store hours and pricing, purchase merchandise,

and sign up for an electronic emailer to receive offers, benefits, exclusive invitations, and discounts

for use at the Website or in Defendant’s physical stores.

       18.     The opportunity to shop and pre-shop Defendant’s merchandise, and sign up for an

electronic emailer to receive offers, benefits, exclusive invitations, and discounts for use in the

physical stores from his home are important accommodations for Plaintiff because traveling

outside of his home as a visually disabled individual is often difficult, hazardous, frightening,

frustrating and confusing experience. Defendant has not provided its business information in any

other digital format that is accessible for use by blind and visually impaired individuals using the

screen reader software.

       19.     Like many consumers, Plaintiff accesses numerous websites at a time to compare

merchandise, prices, sales, discounts, and promotions. Plaintiff may look at several dozens of sites

to compare features, discounts, promotions, and prices.

       20.     In October 2019, Plaintiff attempted on a number of occasions to utilize the Website

to browse through the merchandise and on-line offers to educate himself as to the merchandise,



                                                  5
sales, discounts, and promotions being offered, and with the intent to making a purchase through

the Website or at one of the Defendant’s stores.

       21.     Plaintiff utilizes screen reader software that allows individuals who are visually

disabled to communicate with websites. However, Defendant’s Website contains access barriers

that prevent free and full use by visually disabled individuals using keyboards and available screen

reader software. These barriers are pervasive and include, but are not limited to:

       a. Mislabeled search button;

       b. Site elements like slider does not labeled to integrate with the screen reader;

       c. Mislabeled links; and

       d. Missing descriptions for mage content.

       22.     The Website also lacks prompting information and accommodations necessary to

allow visually disabled individuals who use screen reader software to locate and accurately fill out

online forms to purchase Defendant’s merchandise from the Website.

       23.     Plaintiff attempted to locate an “accessibility” notice, statement or policy on the

Website that would direct him to a webpage with contact information for disabled individuals who

have questions, concerns, or who are having difficulties communicating with the Website.

Although, the Website at the time of Plaintiff’s visits appeared to have an “accessibility” notice

displayed, that “accessibility” notice still could not be accessed by, and continued to be a barrier

to, visually disabled persons, including Plaintiff. Plaintiff thus was unable to receive any effective

assistance to enable him to access and navigate the Website.

       24.     The fact that Plaintiff could not communicate with or within the Website left him

feeling excluded, as he is unable to participate in the same online computer shopping experience,




                                                   6
with access to the merchandise, sales, discounts, and promotions as provided at the Website and

for use in the physical stores, as the non-visually disabled public.

        25.     Plaintiff desires and intends in the near future once the Websites’ access abarriers

are ermoved to patronize Defendant’s physical stores and to use the Website, but he is unable to

fully do so as he cannot effectively communicate with Defendant due to his severe visual disability

and the Website’s access barriers. Thus, Plaintiff, as well as others who are blind or with visual

disabilities, will suffer continuous and ongoing harm from Defendant’s intentional acts, omissions,

policies, and practices as set forth herein unless properly enjoined by this Court.

        26.     Because of the nexus between Defendant’s retail stores and the Website, and the

fact that the Website clearly provides support and is connected to Defendant’s retail stores for its

operation and use, the Website is an intangible service, privilege and an advantage of Defendant’s

brick and mortar store that must comply with all requirements of the ADA, must not discriminate

against individuals with disabilities, and must not deny those individuals the same full and equal

enjoyment of the services, privileges and advantages afforded to the non-disabled public both on-

line and at its physical locations, which are places of public accommodations subject to the

requirements of the ADA.

        27.     On information and belief, Defendant has not initiated a Web Accessibility Policy

to ensure full and equal use of the Website by individuals with disabilities.

        28.     On information and belief, Defendant has not instituted a Web Accessibility

Committee to ensure full and equal use of Website by individuals with disabilities.

        29.     On information and belief, Defendant has not designated an employee as a Web

Accessibility Coordinator to ensure full and equal use of the Website by individuals with

disabilities.



                                                  7
        30.     On information and belief, Defendant has not instituted a Web Accessibility User

Accessibility Testing Group to ensure full and equal use of the Website by individuals with

disabilities.

        31.     On information and belief, Defendant has not instituted a User Accessibility

Testing Group to ensure full and equal use of the Website by individuals with disabilities.

        32.     On information and belief, Defendant has not instituted a Bug Fix Priority Policy.

        33.     On information and belief, Defendant has not instituted an Automated Web

Accessibility Testing program.

        34.     On information and belief, Defendant has not created and instituted a Specialized

Customer Assistance line or service or email contact mode for customer assistance for the visually

disabled.

        35.     On information and belief, Defendant has not created and instituted on the Website

a page for individuals with disabilities, nor displayed a link and information hotline, nor created

an information portal explaining when and how Defendant will have the Website, applications,

and digital assets accessible to the visually disabled or blind community.

        36.     On information and belief, the Website does not meet the Web Content

Accessibility Guidelines (“WCAG”) 2.0 Level AA or higher of web accessibility.

        37.     On information and belief, Defendant has not disclosed to the public any intended

audits, changes, or lawsuits to correct the inaccessibility of the Website to visually disabled

individuals who want the safety and privacy of purchasing Defendant’s merchandise offered on

the Website online from their homes.




                                                 8
        38.     Thus, Defendant has not provided full and equal enjoyment of the services,

facilities, privileges, advantages, and accommodations provided by and through the Website, in

contravention of the ADA.

        39.     Further, public accommodations under the ADA must ensure that their places of

public accommodation provide effective communication for all members of the general public,

including individuals with disabilities such as Plaintiff.

        40.     The broad mandate of the ADA is to provide an equal opportunity for individuals

with disabilities to participate in and benefit from all aspects of American civic and economic life.

That mandate extends to internet shopping websites, such as the Website.

        41.     On information and belief, Defendant is, and at all times has been, aware of the

barriers to effective communication within the Website which prevent individuals with disabilities

who are visually disabled from the means to comprehend information presented therein.

        42.     On information and belief, Defendant is aware of the need to provide full access to

all visitors to the Website.

        43.     The barriers that exist on the Website result in discriminatory and unequal

treatment of individuals with disabilities who are visually disabled, including Plaintiff.

        44.     Plaintiff has no plain, adequate, or complete remedy at law to redress the wrongs

alleged hereinabove, and this suit for declaratory judgment and injunctive relief is his only means

to secure adequate and complete redress from Defendant’s unlawful and discriminatory practices

in connection with its website access and operation.

        45.     Notice to Defendant is not required because of Defendant’s failure to cure the

violations.




                                                  9
       46.     Enforcement of Plaintiff’s rights under the ADA is right and just pursuant to 28

U.S.C. §§ 2201 and 2202.

       47.     Plaintiff has retained the undersigned attorneys to represent him in this case, and

has agreed to pay them a reasonable fee for their services.

                                       Trespass Violations

       48.     Plaintiff utilizes his computer to access websites such as Defendant’s Website.

       49.     Plaintiff uses his computer as a method of conveyance of his personal information.

Plaintiff thus stores his personal information and retains his browsing history on his computer.

       50.     Throughout the Website, Defendant has placed forms of software to collect non-

public information on the Website’s user’s preferences and internet browsing habits.

       51.      Defendant informs the Website user that the user’s personal information and

browsing history is collected and is used for targeted marketing and advertising.

       52.     Because of his blindness, Plaintiff was unable to comprehend the Website;

therefore, Plaintiff has had no choice, and likewise no knowledge, of Defendant’s installation of

data and information tracking software and the collection of the Website user’s browsing history

and analytics placed on the user’s computer.

       53.     Based upon the review of the Website, when a user accesses the Website, Defendant

places software on the Plaintiff’s personal computer, without the user’s advance consent or

knowledge. It is also clear that Defendant has used browser cookies to identify websites that

Plaintiff has previously visited by accessing Plaintiff’s web browser history.

       54.     As such, through its Website, Defendant has committed a trespass against the

Plaintiff, since the Website places information gathering software on the Plaintiff’s computer

without Plaintiff’s knowledge or consent.



                                                10
                            COUNT I – VIOLATION OF THE ADA

       55.     Plaintiff re-alleges paragraphs 1 through 47 as if set forth fully herein.

       56.     Pursuant to 42 U.S.C. §12181(7) (E), Defendant is a public accommodation under

the ADA because it owns and/or operates the Website, as defined within §12181(7) (E) and is

subject to the ADA.

       57.     Pursuant to 42 U.S.C. §12181(7)(E), the Website is covered under the ADA

because it provides the general public with the ability to locate Defendant’s retail stores, purchase

merchandise for use in the physical stores, and sign up for an electronic emailer to receive offers,

benefits, exclusive invitations, and discounts for use at the physical stores. The Website thus is an

extension of, gateway to, and intangible service, privilege and advantage of Defendant’s physical

stores. Further, the Website also serves to augment Defendant’s physical stores by providing the

public information on the various physical locations of the stores and by educating the public as

to Defendant’s available merchandise sold through the Website and in its physical stores.

       58.     Under Title III of the ADA, 42 U.S.C. § 12182(b)(1)(A)(II), it is unlawful

discrimination to deny individuals with disabilities or a class of individuals with disabilities an

opportunity to participate in or benefit from the goods, services, facilities, privileges, advantages,

or accommodation, which is equal to the opportunities afforded to other individuals.

       59.     Specifically, under Title III of the ADA, 42 U.S.C. § 12182(b)(2)(A)(II), unlawful

discrimination includes, among other things, “a failure to make reasonable modifications in

policies, practices, or procedures, when such modifications are necessary to afford such goods,

services, facilities, privileges, advantages, or accommodations to individuals with disabilities,

unless the entity can demonstrate that making such modifications would fundamentally alter the

nature of such goods, services, facilities, privileges, advantages or accommodations.”



                                                 11
       60.     In addition, under Title III of the ADA, 42 U.S.C. § 12182(b)(2)(A)(III), unlawful

discrimination also includes, among other things, “a failure to take such steps as may be necessary

to ensure that no individual with a disability is excluded, denied services, segregated or otherwise

treated differently than other individuals because of the absence of auxiliary aids and services,

unless the entity can demonstrate that taking such steps would fundamentally alter the nature of

the good, service, facility, privilege, advantage, or accommodation being offered or would result

in an undue burden.”

       61.     Defendant’s Website must comply with the ADA, but it is not, as specifically

alleged hereinabove and below.

       62.     Because of the inaccessibility of the Website, individuals with disabilities who are

visually disabled are denied full and equal enjoyment of the information and services that

Defendant has made available to the public on its Website, and at its physical stores, in violation

of 42 U.S.C. §12101, et seq, and as prohibited by 42 U.S.C. §12182, et seq.

       63.     The Website was subsequently visited by Plaintiff’s expert in October            and

December 2019, and the expert determination was that the same access barriers that Plaintiff had

initially encountered existed as of that date. Despite Defendant being a defendant in several prior

ADA website accessibility lawsuits, which likely resulted in confidential settlements that obligated

Defendant to remediate the Website, Defendant has made no material changes or improvements

to the Website to enable its full use, enjoyment and accessibility for visually disabled persons,

such as Plaintiff. When the Website was revisited, it was revealed that although the Website

appeared to have an “accessibility” notice on its home page, that “accessibility” notice could not

be effectively accessed by, and continued to be a barrier to, visually disabled persons, including

Plaintiff. Defendant also has not disclosed to the public any intended audits, changes, or lawsuits



                                                12
to correct the inaccessibility of the Website to visually disabled individuals. Thus, Defendant has

failed to make reasonable modifications in its policies, practices, or procedures, when such

modifications are necessary to afford goods, services, facilities, privileges, advantages, or

accommodations to individuals with disabilities, in violation of 28 C.F.R. §36.302. The lack of an

effective “accessibility” notice, policy or statement on the Webiste and the following encountered

access barriers continue to render the Website not fully accessible to users who are blind and

visually disabled, including Plaintiff:

        a. Mislabeled search button;

        b. Site elements like slider does not labeled to intgrate with the screen reader;

        c. Mislabeled links; and

        d. Missing descriptions for mage content.

See, Expert Declaration and Curriculum Vitae of Robert D. Moody, attached as Composite Exhibit

“A”.

        64.     More violations may be present on other pages of the Website, which can and will

be determined and proven through the discovery process in this case.

        65.     Further, the Website does not offer or include the universal symbol for the disabled

that would permit disabled individuals to access the Website’s accessibility information and

accessibility facts.

        66.     There are readily available, well established guidelines on the internet for making

websites accessible to the blind and visually disabled. These guidelines have been followed by

other large business entities in making their websites accessible. Examples of such guidelines

include, but not limited to, adding alt-text to graphics and ensuring that all functions can be

performed using a keyboard. Incorporating such basic components to make the Website accessible



                                                 13
would neither fundamentally alter the nature of Defendant’s business nor would it result in an

undue burden to the Defendant.

       67.     Defendant has violated the ADA -- and continues to violate the ADA -- by denying

access to the Website by individuals, such as Plaintiff, with visual disabilities who requires the

assistance of interface with screen reader software to comprehend and access internet websites.

These violations within the Website are ongoing.

       68.     The ADA and ADAAA require that public accommodations and places of public

accommodation ensure that communication is effective.

       69.     According to 28 C.F.R. §36.303(b)(1), auxiliary aids and services include “voice,

text, and video-based telecommunications products and systems”. Indeed, 28 C.F.R. §36.303(b)(2)

specifically states that screen reader software is an effective method of making visually delivered

material available to individuals who are blind or have low vision.

       70.     According to 28 C.F.R. §36.303(c), public accommodations must furnish

appropriate auxiliary aids and services where necessary to ensure effective communication with

individuals with disabilities: “In order to be effective, auxiliary aids and services must be provided

in accessible formats, in a timely manner, and in such a way as to protect the privacy and

independence of the individual with a disability,” 28 C.F.R. §36.303(c)(1)(ii).

       71.     Part 36 of Title 28 of the C.F.R. was designed and is implemented to effectuate

subtitle A of Title III of the ADA, which prohibits discrimination on the basis of disability by

public accommodations, and requires places of public accommodation to be designed, constructed,

and altered in compliance with the accessibility standards established by Part 36.




                                                 14
       72.     As alleged hereinabove, the Website has not been designed to interface with the

widely and readily available technologies that can be used to ensure effective communication, and

thus violates the ADA.

       73.     As a direct and proximate result of Defendant’s failure to provide an ADA

compliant Website, with a nexus to its brick and mortar physical stores locations, Plaintiff has

suffered an injury in fact by being denied full access to and enjoyment of Defendant’s Website

and physical stores.

       74.     Because of the inadequate development and administration of the Website, Plaintiff

is entitled to injunctive relief pursuant to 42 U.S.C. §12133 and 28 C.F.R. §36.303, to remedy the

ongoing disability discrimination.

       75.     Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant

Plaintiff appropriate and necessary injunctive relief; including an order to:

       a) Require Defendant to adopt and implement a web accessibility policy to make publicly

available and directly link from the homepage of the Website to a statement as to the Defendant’s

policy to ensure persons with disabilities have full and equal enjoyment of the services, facilities,

privileges, advantages, and accommodations through the Website.

       b) Require Defendant to take the necessary steps to make the Website readily accessible

to and usable by visually disabled users, and during that time period prior to the Website’s being

readily accessible, to provide an alternative method for individuals with visual disabilities to access

the information available on the Website until such time that the requisite modifications are made,

and

       c) Require Defendant to provide the appropriate auxiliary aids such that individuals with

visual impairments will be able to effectively communicate with the Website for purposes of



                                                  15
viewing and locating Defendant’s physical stores and locations, and becoming informed of and

purchasing Defendant’s merchandise online, and during that time period prior to the Website’s

being designed to permit individuals with visual disabilities to effectively communicate, to provide

an alternative method for individuals with visual disabilities to effectively communicate for such

goods and services made available to the general public through the Website.

       76.      Plaintiff is entitled to recover his reasonable attorney’s fees, costs and expenses

pursuant to the ADA. To that end, Plaintiff has been obligated to retain the undersigned counsel

for the filing and prosecution of this action and has agreed to pay them a reasonable fee for their

services.

       WHEREFORE, Plaintiff requests entry of judgment in his favor and against Defendant for

the following relief:

       A. A declaration that Defendant’s Website is in violation of the ADA;

       B. An Order requiring Defendant, by a date certain, to update the Website, and continue

             to monitor and update the Website on an ongoing basis, to remove barriers in order that

             individuals with visual disabilities can access, and continue to access, the Website and

             effectively communicate with the Website to the full extent required by Title III of the

             ADA;

       C. An Order requiring Defendant, by a date certain, to clearly display the universal

             disabled logo within the Website, wherein the logo1 would lead to a page which would

             state Defendant’s accessibility information, facts, policies, and accommodations. Such




1



                                                 16
   a clear display of the disabled logo is to ensure that individuals who are disabled are

   aware of the availability of the accessible features of the Website;

D. An Order requiring Defendant, by a date certain, to provide ongoing support for web

   accessibility by implementing a website accessibility coordinator, a website application

   accessibility policy, and providing for website accessibility feedback to ensure

   compliance thereto;

E. An Order directing Defendant, by a date certain, to evaluate its policies, practices and

   procedures toward persons with disabilities, for such reasonable time to allow

   Defendant to undertake and complete corrective procedures to its Website;

F. An Order directing Defendant, by a date certain, to establish a policy of web

   accessibility and accessibility features for the Website to ensure effective

   communication for individuals who are visually disabled;

G. An Order requiring, by a date certain, that any third-party vendors who participate on

   Defendant’s Website to be fully accessible to the visually disabled;

H. An Order directing Defendant, by a date certain and at least once yearly thereafter, to

   provide mandatory web accessibility training to all employees who write or develop

   programs or code for, or who publish final content to, the Website on how to conform

   all web content and services with ADA accessibility requirements and applicable

   accessibility guidelines;

I. An Order directing Defendant, by a date certain and at least once every three months

   thereafter, to conduct automated accessibility tests of the Website to identify any

   instances where the Website is no longer in conformance with the accessibility

   requirements of the ADA and any applicable accessibility guidelines, and further



                                        17
             directing Defendant to send a copy of the twelve (12) quarterly reports to Plaintiff’s

             counsel for review;

       J. An Order directing Defendant, by a date certain, to make publicly available and directly

             link from the Website homepage, a statement of Defendant’s Accessibility Policy to

             ensure the persons with disabilities have full and equal enjoyment of the Website and

             shall accompany the public policy statement with an accessible means of submitting

             accessibility questions and problems;

       K. An award to Plaintiff of her reasonable attorney’s fees, costs and expenses; and

       L. Such other and further relief as the Court deems just and equitable.

                                     COUNT II – TRESPASS

       77.      Plaintiff re-alleges paragraphs 1 through 54 as if set forth fully herein.

       78.      Plaintiff’s tangible personal property, being his computer          and the personal

information and browsing history stored therein, has suffered a trespass by Defendant on each and

every date that the Plaintiff has accessed Defendant’s Website, due to Defendant’s employment of

software analytics which are present on and through the Website, which the Plaintiff has navigated.

       79.      At all relevant times, Plaintiff did not consent to and was unaware that the Website

was placing software on his computer due to his inability to effectively communicate with and

fully view and access the Website.

       80.      Plaintiff did not consent to the placement of tracking and information securing

software on his computer ; therefore, Defendant has committed a trespass against Plaintiff by

placing such software on his computer without his knowledge or consent.




                                                  18
       81.     By the acts described hereinabove, Defendant has repeatedly and persistently

engaged in trespass of Plaintiff’s personal property in violation of Florida common law against

trespass.

       82.     Defendant’s installation, operation, and execution of software on Plaintiff’s

computer have directly and proximately impaired the condition and value of the Plaintiff’s

computer , thereby causing Plaintiff damages.

       83.     The Website has a “Privacy Policy” that discusses the automatic gathering of

information from, and the automatic placement of cookies and other information gathering

software on, computers of users of the Website such as Plaintiff. A copy of that “Privacy Policy”

is attached hereto as Exhibit “B” and its contents are incorporated herein by reference.

       84.     Defendant’s trespass to chattels, nuisance, and interference has caused real and

substantial damage to Plaintiff as follows:

       a)    By consuming the resources of and/or degrading the performance of Plaintiff’s

computer (including space, memory, processing cycles, and internet connectivity);

       b) By infringing on Plaintiff’s right to exclude others from his computer ;

       c) By infringing on Plaintiff’s right to determine, as the owner of his computer , which

programs should be installed and operated on his computer ;

       d) By compromising the integrity, security, and ownership of Plaintiff’s computer ; and

       e) By forcing Plaintiff to expend money, time, and resources in order to remove the

programs that had been installed on his computer without notice or consent.

       85.     Defendant’s actions were taken knowingly, willfully, intentionally, and in reckless

disregard for Plaintiff’s rights under the law.




                                                  19
       WHEREFORE, Plaintiff demands a judgment be entered against Defendant for all of

Plaintiff’s compensatory damages, interest, costs, and such further relief as the Court deems just

and equitable.

       DATED: March 13th, 2020.


RODERICK V. HANNAH, ESQ., P.A.                      LAW OFFICE OF PELAYO
Counsel for Plaintiff                               DURAN, P.A.
8751 W. Broward Blvd., Suite 303                    Co-Counsel for Plaintiff
Plantation, FL 33324                                4640 N.W. 7th Street
T. 954/362-3800                                     Miami, FL 33126-2309
954/362-3779 (Facsimile)                            T. 305/266-9780
Email: rhannah@rhannahlaw.com                       305/269-8311 (Facsimile)
                                                    Email: duranandassociates@gmail.com


By____s/ Roderick V. Hannah __                      By ___s/ Pelayo M. Duran ______
      RODERICK V. HANNAH                                  PELAYO M. DURAN
      Fla. Bar No. 435384                                 Fla. Bar No. 0146595




                                               20
